PER CURIAM:
Sarah Haugen appeals the judgment of the Circuit Court of Jackson County granting guardianship of her child, R.T., to Roberta Tonsfeldt. She raises nine points of error on appeal, including allegations that the trial court erroneously applied the law and the trial court's judgment was not supported by substantial evidence. Because a published opinion would have no precedential value, we have instead provided a memorandum of law to the parties. Finding no error, we affirm. Rule 84.16(b).